      Case 8-20-70072-reg           Doc 39-3          Filed 06/08/20   Entered 06/08/20 14:08:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------X
In re:                                                             Case No.: 20-70072-ast

        Jeffrey Zysberg,                                           Chapter 13

                           Debtor.
--------------------------------------------------X

                AFFIRMATION IN SUPPORT OF ORDER TO SHOW CAUSE

TO:     THE HONORABLE ROBERT E. GROSSMAN
        UNITED STATES BANKRUPTCY JUDGE

        Peter K. Kamran, an attorney duly admitted to practice before this Court affirms under

penalty of perjury as follows:

        1.       Affirmant is of counsel to the law firm of Lester & Associates, P.C., counsel to

the debtor Jeffrey Zysberg (the “Debtor”) and this affirmation is submitted in support of the

Debtor’s application (“Application”) seeking an Order pursuant to 11 U.S.C. Sections 105 and

1301 (i) directing and ordering Steven and Toby Rabinowitz and/or their agents and

representatives (the “Claimants”) to cease any and all judgment enforcement and collection

activities against the Debtor’s wife, Janet Zysberg (“Ms. Zysberg”), (ii) directing that any funds

seized from Ms. Zysberg be immediately returned, and (iii) holding Claimants in violation of the

co-debtor stay and sanctioning Claimants in an amount to be determined by the Court, but not

less than Debtor’s attorney’s fees in connection with this Application.

        2.       On January 6, 2020 (the “Filing Date”) the Debtor commenced the above-

captioned Chapter 13 Bankruptcy Case (the “Bankruptcy Case”).
     Case 8-20-70072-reg             Doc 39-3       Filed 06/08/20        Entered 06/08/20 14:08:43




        3.       On February 28, 2020, Claimants filed proof of claim 14 (“POC 14”)1. POC 14

evidences a debt owed to Claimants by the Debtor and Ms. Zysberg (the Debtor’s wife) with

regards to a money judgment obtained in connection with a second mortgage loan encumbering

the Debtor’s principal residence commonly known as 2730 Claudia Court, Bellmore, New York

(the “Property”). Further, on or about March 20, 2020, Claimants commenced an Adversary

Proceeding2 against the Debtor seeking to deny dischargeability of the debt evidenced by POC

14. There is no question that Claimants have been very active participants in the Debtor’s

Bankruptcy Case.

        4.       Recently it came to the attention of the Debtor and Ms. Zysberg that Claimants

have served a garnishment notice on TD Bank. N.A. and seized and/or frozen almost all of the

funds in account number XXXXXX9946 (the “Account”). Copies of the garnishment notices

received by TD Bank N.A. are attached to the accompanying declaration of Jeffrey Zysberg

executed on June 7, 2020 (the “Zysberg Dec.”) as Exhibit “1”. This Account is the Account into

which Ms. Zysberg’s employment income is deposited.

        5.       Upon learning of the above, this office immediately contacted Claimants’ counsel

and demanded that all such collection efforts cease as they were in violation of the co-debtor stay

provided for by 11 U.S.C. §1301. Initially Claimants’ counsel stated his clients were not

familiar with the name of the attorney who signed the garnishment notices. However, upon

further investigation Claimants’ counsel acknowledged that the garnishment notices were sent by

a collection firm on behalf of Claimants. Counsel also stated that he had advised the collection

group to “release any holds and relinquish any collection efforts at this time”. The email chain

evincing these communications is attached hereto as Exhibit “A”.

1
  An objection to POC 14 seeking to enforce a settlement reached between the Debtor and Ms. Zysberg on the one
hand and Claimants on the other has been filed and is scheduled to be heard by the Court on July 1, 2020. [Dkt item
34]
2
  Steven and Toby Rabinowitz vs. Jeffrey Zysberg, et. ano., Adv. Pro. No. 20-08056-reg.
     Case 8-20-70072-reg             Doc 39-3       Filed 06/08/20        Entered 06/08/20 14:08:43




        6.       This last communication from Claimants’ counsel was on June 2, 2020, and the

funds have still not been returned to the Account. Since then and despite repeated attempts to

have this issue resolved without the need for the Court’s intervention, no further response has

been received from Claimants’ counsel.

        7.       11 U.S.C. § 1301(a) provides as follows:

                  (a) Except as provided in subsections (b) and (c)3 of this
                  section, after the order for relief under this chapter, a creditor
                  may not act, or commence or continue any civil action, to
                  collect all or any part of a consumer debt of the debtor from
                  any individual that is liable on such debt with the debtor, or
                  that secured such debt, unless--
                  (1) such individual became liable on or secured such debt in
                  the ordinary course of such individual's business; or
                  (2) the case is closed, dismissed, or converted to a case under
                  chapter 7 or 11 of this title.

    11 U.S.C.A. § 1301 (West)

        8.       Initially, it is clear that through the issuance of the garnishment notices to Ms.

Zysberg’s bank Claimant is attempting to collect a debt from Ms. Zysberg for which both Mr.

and Ms. Zysberg are liable; i.e. Claimants’ money judgment rendered in connection with the

Zysberg’s default on their second priority mortgage loan. See POC 14.

        9.       Likewise it is clear that the mortgage loan debt is a consumer debt.                       In re

Gunderson, 76 B.R. 167, 169 (Bankr. D. Or. 1987) (“There seems to be no dispute that the loan

was incurred by the debtor in order to purchase a home for the debtor's family. This being the

case, the debt falls squarely within the definition of “consumer debt” in § 101(7). Thus, the court

need not, and should not, inquire further.”)




3
  Subsections (b) and (c) are not applicable in this instance. Claimants are not presenting a negotiable instrument
and/or giving notice of dishonor of such instrument and Claimants have filed no application with the Court seeking
to lift the co-debtor stay.
     Case 8-20-70072-reg          Doc 39-3       Filed 06/08/20      Entered 06/08/20 14:08:43




        10.     Further, “[t]he purpose of the codebtor stay is to protect the debtor, not the

nondebtor obligor. The legislative history regarding the codebtor stay states that its purpose is to

protect the debtor from “indirect pressure from a creditor exerted through his friends or relatives

to favor or prefer that creditor.”         In re Lemma, 394 B.R. 315, 320 (Bankr. E.D.N.Y.

2008)(internal citations omitted).

        11.     In this case, Claimants’ collection actions against Ms. Zysberg clearly fall

squarely within those actions prohibited by the codebtor stay provided by 11 U.S.C. § 1301(a).

The Debtor needs his wife’s income to make the payments called for in his proposed amended

plan of reorganization (the “Plan”) [dkt item 32]4 and Claimants have improperly cut off that

income, thus squashing the Debtor’s ability to reorganize.

        12.     Lastly, pursuant to 11 U.S.C. §105, the Debtor seeks sanctions against Claimants

for their continuing unresolved violation of the codebtor stay in an amount to be determined by

the Court, but not less than Debtor’s attorney’s fees in connection with this Application.

        WHEREFORE, the Debtor respectfully requests that this Honorable Court enter an Order

pursuant to 11 U.S.C. Sections 105 and 1301 (i) directing and ordering Steven and Toby

Rabinowitz and/or their agents and representatives to cease any and all judgment enforcement

and collection activities against the Debtor’s wife, Janet Zysberg, (ii) directing that any funds

seized from Ms. Zysberg be immediately returned, and (iii) holding Claimants in violation of the

co-debtor stay and sanctioning Claimants in an amount to be determined by the Court, but not

less than Debtor’s attorney’s fees in connection with this Application.




4
  Attached as Exhibit “2” to the Zysberg Dec. is a copy of Ms. Zysberg’s affidavit of contribution which was
provided to the Chapter 13 Trustee.
    Case 8-20-70072-reg    Doc 39-3   Filed 06/08/20   Entered 06/08/20 14:08:43




Dated: June 8, 2020
       Garden City, New York
                                                   LESTER & ASSOCIATES, P.C.

                                                   /s/ Peter K. Kamran
                                                   Peter K. Kamran
                                                   Counsel to the Debtor
                                                   600 Old Country Road, Suite 229
                                                   Garden City, New York 11530
                                                   (516) 357-9191
                                                   pkamran@rlesterlaw.com
Case 8-20-70072-reg   Doc 39-3   Filed 06/08/20   Entered 06/08/20 14:08:43




EXHIBIT “A”
                 Case 8-20-70072-reg                    Doc 39-3           Filed 06/08/20             Entered 06/08/20 14:08:43



Peter K. Kamran, Esq.
Subject:                             FW: Zysberg - Violation of 11 USC 1301




From: Thomas Weiss [mailto:tweisslaw@gmail.com]
Sent: Tuesday, June 02, 2020 12:39 PM
To: Peter K. Kamran, Esq.
Subject: Re: Zysberg - Violation of 11 USC 1301

Mr. Kamran,

Upon further inquiry, it has come to my attention that certain collection efforts were initiated by my client
without their realization that the stay was effective against Janet Zysberg as a co-debtor. I had a conversation
with someone at the collection group and advised them that they must release any holds and relinquish any
collection efforts at this time, which they have assured me that they will do. In the interim, I trust that Ms.
Zysberg is not going to try to fraudulently convey the funds.

Tom Weiss

On Tue, Jun 2, 2020 at 12:18 PM Peter K. Kamran, Esq. <pkamran@rlesterlaw.com> wrote:
 Mr. Weiss,

 Thank you for the below. However, the bank provided Janet Zysberg with that name and the index number from the
 Rabinowitz state court action so the bank must have gotten that information from somewhere. Are you aware of any
 collection efforts against either Jeffrey or Janet Zysberg not being conducted through the Bankruptcy Court?

 Peter K. Kamran, Esq. of Counsel
 Lester & Associates, P.C.
 Attorneys at Law
 600 Old Country Road, Suite 229
 Garden City, New York 11530
 Telephone (516) 357-9191
 Facsimile (516) 357-9281
 www.rlesterlaw.com

 pkamran@rlesterlaw.com

 PRIVILEGED ATTORNEY/CLIENT, ATTORNEY WORK PRODUCT -The information contained in this electronic message and any attachments to this
 message are intended for the exclusive use of the addressee(s) and may contain information that is privileged, confidential, and exempt from disclosure under
 applicable law. Unintended transmission shall not constitute waiver of the attorney/client privilege or any other privilege. This e-mail message may not be
 forwarded without the prior written consent of Lester & Associates, P.C. If the reader of this message is not the intended recipient, you are hereby notified that
 any review, retransmission, conversion to hard copy, copying, reproduction, circulation, publication, dissemination or other use of, or taking of any action, or
 omission to take action, in reliance upon this communication by persons or entities other than the intended recipient is strictly prohibited. If you have received
 this communication in error, please (i) notify us immediately by telephone at (516) 357-9191, (ii) return the original message and all copies to Lester &
 Associates, P.C. at the address above via the U.S. postal service, and (iii) delete the message and any material attached thereto from any computer, disk drive,
 diskette, or other storage device or media. Thank you.




 From: Thomas Weiss [mailto:tweisslaw@gmail.com]
 Sent: Tuesday, June 02, 2020 11:26 AM
 To: Peter K. Kamran, Esq.
 Subject: Re: Zysberg - Violation of 11 USC 1301

                                                                                1
               Case 8-20-70072-reg                    Doc 39-3           Filed 06/08/20              Entered 06/08/20 14:08:43



Good morning Mr. Kamran,

I discussed your e-mail with my clients. They advise that they are not familiar with any attorney by the name
of Carolyn Daley Scott.

On Mon, Jun 1, 2020 at 3:14 PM Peter K. Kamran, Esq. <pkamran@rlesterlaw.com> wrote:
Mr. Weiss:

It has come to our attention that an attorney named Carolyn Daley Scott has on behalf of Steven & Toby
Rabinowitz attached/seized approximately $62,000 (the “Funds”) from an account in the name of, among
others, Janet Zysberg. At your earliest convenience please advise if this is true as Ms. Scott has not returned
my phone call.

Please also be advised that this collection effort on behalf of the Rabinowitzs is a clear violation of the
automatic co-debtor stay provided by 11 U.S.C.§ 1301. As such I demand that the Funds be immediately
returned to the account and any collection efforts cease. Absent your confirmation of such compliance prior
to close of business we will have no choice but to seek immediate relief from the Bankruptcy Court.

I await you response.

Peter K. Kamran, Esq. of Counsel
Lester & Associates, P.C.
Attorneys at Law
600 Old Country Road, Suite 229
Garden City, New York 11530
Telephone (516) 357-9191
Facsimile (516) 357-9281
www.rlesterlaw.com

pkamran@rlesterlaw.com

PRIVILEGED ATTORNEY/CLIENT, ATTORNEY WORK PRODUCT -The information contained in this electronic message and any attachments to this
message are intended for the exclusive use of the addressee(s) and may contain information that is privileged, confidential, and exempt from disclosure under
applicable law. Unintended transmission shall not constitute waiver of the attorney/client privilege or any other privilege. This e-mail message may not be
forwarded without the prior written consent of Lester & Associates, P.C. If the reader of this message is not the intended recipient, you are hereby notified
that any review, retransmission, conversion to hard copy, copying, reproduction, circulation, publication, dissemination or other use of, or taking of any action,
or omission to take action, in reliance upon this communication by persons or entities other than the intended recipient is strictly prohibited. If you have
received this communication in error, please (i) notify us immediately by telephone at (516) 357-9191, (ii) return the original message and all copies to Lester
& Associates, P.C. at the address above via the U.S. postal service, and (iii) delete the message and any material attached thereto from any computer, disk
drive, diskette, or other storage device or media. Thank you.




                                                                               2
